                                LEVIN-EPSTEIN & ASSOCIATES, P.C.
                            420 Lexington A ve nue • Suite 2525 • New York, New York l 0 170
                                           T: 212.792-0046 • F: 646.786-3 170
                                              E: Ja son@levin e pstein.com
                                                                                                March 12, 2020
Via Electronic Filing
The Honorable Magistrate Judge Barbara C, Moses
U,S , District Court Southern District ofNew York
500 Pearl St
New York, NY 10007-1312

                 Re:
                                                            MEMO ENDORSED
                          Smith v, ERP Development Corporation et al
                          Case No.: 1:19-cv-11794

Dear Honorable Magistrate Judge Moses:

        This law firm is counsel to Defendants United DBT Security Corp, and Darryl Brown (incorrectly
sued herein as "Darrul Brown") (together, the "Defendants") in the above-referenced matter
        Pursuant to Your Honor's Individual Motion Practice Rule l(a) and 2(a), this letter respectfully
serves as a request to adjourn the Settlement Conference scheduled for March 16, 2020 at 2: 15 p.m. to a
date and time set by the Court after April 16, 2020.

        The basis of the adjournment is that the Defendants are exchanging additional business records
regarding the allegations in the Complaint with Plaintiff, and wish to continue settlement discussions
without necessitating Court intervention, thereby saving resources and time.

        A separate basis also necessitates an adjournment of the March I6, 2020 Settlement Conference.
The undersigned is making arrangements to work remotely for the foreseeable future in light of the COVID-
19 virus (coronavirus) outbreak, and will therefore be unable to attend an the in-person settlement
conference. See In re: Restrictions on Visitors to Courthouses, Administrative Order No. 2020-05 (E,D.N,Y
March 9, 2020).

        This is the first request for an adjournment of the settlement conference . Plaintiff's counsel has
objected to this request on the basis that he believes that the parties are too far apart at this time to proceed
with a Settlement Conference. Defendants' intention is to comply with Your Honors ' February 18, 2020
Order, which scheduled a settlement conference. See In re A.T. Reynolds & Sons, Inc., 452 B,R, 374. 384
(S.D.N.Y. 2011) citing John Lande, Us ing Dispute System Design Methods to Promote Good-Faith
Participation in Court-Connected Mediation Programs, 50 UCLA L. Rev. 69, 84 (2002) (noting that a
Court may require parties to appear for alternative dispute resolution).

        This adjournment would not affect any other scheduled deadlines .

       In light of the foregoing, Defendants respectfully request that the settlement conference scheduled
for March 16, 2020 at 2: 15 p.m ., be adjourned a date and time set by the Court after April 16, 2020.
        Thank you, in advance, for your time and consideration.
                                                                   Respectfully submitted,
                                                                    LEVIN-EPSTEIN & ASSOCIATES, P.C.
  rrrr=UL=SD=C=SD=N=Y=====-=-·
                                                                    By: Isl Jason Mizrahi
    DOCUMENT                                                            Jason Mizrahi
    ELECTRO NI CALLY FILED                                              420 Lexington Avenue, Suite 2525
   DOC#:                    I    I
                                             ,.
   DATE FILED:         3 /B j.LD
                        1
                                 LEVIN-EPSTEIN & ASSOCIATES, P.C.
                               420 Lexington Avenue • Suite 2525 • New York, New York l 0170
                                              T: 2 l 2.7 92-0046 • F: 646.786-3 170
                                                E: Jason@levinepstein.com
                                                                          New York, New York 10170
                                                                          Tel. No.: (212) 792-0048
                                                                          Email: Jason@levinepstein.com
                                                                          Attorneys for Defendants United DBT Security
                                                                          Corp. and Darryl Brown
VIA ECF: All Counsel


                       Application GRANTED to the extent that the settlement
                       conference currently scheduled for March 16, 2020, at 2: 15
                       p.m. is ADJOURNED sine die.

                       It is further ORDERED that:

                       I,       No later than April 17, 2020, the parties shall file a
                       joint letter, addressed to the undersigned magistrate judge,
                       updating the Court on any settlement efforts and informing the
                       Court whether or not the parties would like the Court to
                       reschedule a judicially-supervised settlement conference. If
                       either of the parties does not wish to participate in a judicially-
                       supervised settlement conference, the parties shall file a
                       separate joint letter, addressed to the Hon. Mary Kay Vyskocil,
                       U.S.D.J., so stating, and requesting that Judge Vyskocil
                       schedule an initial case management conference.

                       2.       No later than March 20, 2020, plaintiff shall file his
                       anticipated motion for default judgment as to non-appearing
                       defendant BRP Development Corporation (BRP) (see Dkt.
                       No. 14), in compliance with the procedures set forth in Local
                       Civil Rules 55.1 and 55.2 and Attachment A to the
                       Individual Rules of Practice in Civil Cases of Judge
                       Vyskocil, governing motions for default judgment. If
                       defendant BRP appears before April 17, 2020, the parties shall
                       address that defendant's appearance in their joint letter(s)
                       described in paragraph (1).


                       S00      ~


                       Barbara Moses, U.S .M.J.
                       March 13, 2020
